Cite as 2016 Ark. 426

               SUPREME COURT OF ARKANSAS
                                     No.   CV-16-472


                                               Opinion Delivered: December   1, 2016
   REGINALD L. DUNAHUE

                     PETITIONER PETITION FOR INTERVENTION
                                AND COURT ORDER TO COMPLY
   V.                           TREATED AS MOTION FOR WRIT
                                OF MANDAMUS
   HON. JODI RAINES DENNIS,
   CIRCUIT JUDGE, AND CINDY
   GLOVER, CIRCUIT CLERK OF
   LINCOLN COUNTY

                         RESPONDENTS PETITION GRANTED IN PART
                                     AND DISMISSED AS MOOT IN
                                     PART; SPECIAL MASTER’S
                                     RECOMMENDATION ADOPTED.

                                      PER CURIAM

       Reginald L. Dunahue is an inmate of the Arkansas Department of Correction as a

result of a 2008 conviction for aggravated robbery. He was sentenced as a habitual offender

to 600 months’ imprisonment. On May 24, 2016, he tendered a pro se pleading to this

court asking us to intervene and to direct Circuit Judge Jodi Raines Dennis and Lincoln

County Circuit Clerk Cindy Glover to permit him to file his pro se petitions for writs of

habeas corpus and petitions for writs of mandamus and for them to act on his petitions. We

treat his motion for intervention as a writ of mandamus and order Circuit Judge Dennis to

set a hearing on his writ of habeus corpus in Case No. 40CV-16-44. The remaining relief

requested is moot.

       Dunahue’s motion alerted us to a serious issue where inmates’ pleadings are not

always filed and, without a filed pleading, the inmates are prevented from appealing any
                                    Cite as 2016 Ark. 426

adverse decisions. This court became concerned that this practice has been used statewide.

We addressed these concerns in Dunahue v. Dennis, 2016 Ark. 285 (per curiam) and

appointed the Honorable John Mauzy Pittman as special master to ascertain the practice of

handling these types of matters in Lincoln County, what specifically occurred in this case,

the current status of Dunahue’s petition in Lincoln County, whether subsequent orders and

prior pleadings were marked filed on dates different than when presented by Dunahue and

entered by the court, and whether his pleading before us, while moot, could be capable of

repetition in the future under the practices in Lincoln County or in other counties.

       The special master requested that Phillip C. Green, Lincoln County Attorney, and

Assistant Attorney General Colin Jorgensen assist him in the investigation. This court

appreciates the Honorable John Mauzy Pittmen, Phillip C. Green, and Colin Jorgensen for

their work on this matter. We find that, in regard to the handling of these inmates’ filings,

the newly adopted policy regarding inmate civil-case filings, as set out in Exhibit G to the

special master’s report, adequately addresses the concerns raised by Dunahue and this court

with one exception. The policy states that the certified record is submitted to the Criminal

Justice Coordinator, when in fact, all certified records shall be submitted to the Clerk of the

Supreme Court. This change must be made to their policy.

       To the extent that Dunahue’s motion requests this court to order Circuit Clerk

Glover and Circuit Judge Dennis to file his pleadings, that has been accomplished and is

moot. Dunahue also requested this court to order Judge Dennis to set a hearing on his

outstanding writs of mandamus and writs of habeus corpus. Judge Dennis has entered an

order in the writ of mandamus, so that issue also is moot. Dunahue’s writ of habeus corpus,

                                              2
                                   Cite as 2016 Ark. 426

which has now been filed in Lincoln County as Case No. 40CV-16-44, has been

outstanding since February 2016. In respect to this portion of his petition, the court treats

his motion for intervention as a motion for writ of mandamus and grants the motion and

orders Circuit Judge Dennis to act on the writ of habeus corpus in Case No. 40CV-16-44.

       This court adopts the recommendation by the special master that all circuit clerks in

the state should receive training on compliance with the law in regard to civil filings of

inmates. The court instructs its Criminal Justice Coordinator to develop a plan to implement

such training.

       Petition granted in part and dismissed as moot in part; special master’s

recommendation adopted.




                                             3